             Case 19-33694 Document 547 Filed in TXSB on 03/16/20 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                            ENTERED
                                                                                                                 03/18/2020
                                                                    §
    In re:                                                          §      Case No. 19-33694 (DRJ)
                                                                    §
    WEATHERFORD INTERNATIONAL PLC, et al.,                          §      Chapter 11
                                                                    §
                                                                    §      (Jointly Administered)
                              Reorganized Debtors.1                 §
                                                                    §      Re: Docket No. 508

                           FINAL DECREE CLOSING CHAPTER 11 CASES

             Upon the motion (the “Motion”)2 of the Reorganized Debtors for entry of a final decree

(this “Final Decree”) closing the Chapter 11 Cases; and the Court having determined that the relief

requested in the Motion is in the best interests of the Reorganized Debtors, their estates, their

creditors, and other parties in interest; and the Court having jurisdiction to consider the Motion

and the relief requested therein in accordance with 28 U.S.C. § 1334; and the Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a

final order consistent with Article III of the United States Constitution; and the Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409; and the Court having found that the Reorganized Debtors provided appropriate

notice of the Motion under the circumstances and that no other or further notice is necessary; and

the Court having determined that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and after due deliberation thereon; and good and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Weatherford International plc (6750); Weatherford International Ltd. (1344); and Weatherford International, LLC
(5019). The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 2000 St. James
Place, Houston, TX 77056.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case 19-33694 Document 547 Filed in TXSB on 03/16/20 Page 2 of 2




       1.      The following Chapter 11 Cases are hereby closed; provided that this Court shall

retain jurisdiction as provided in the Plan, Confirmation Order, and this Final Decree:

                               Debtor                         Case No.
                 Weatherford International plc         19-33694
                 Weatherford International Ltd.        19-33707
                 Weatherford International, LLC        19-33676


       2.      Entry of this Final Decree is without prejudice to the rights of the Reorganized

Debtors or any party in interest to seek to reopen these Chapter 11 Cases for cause pursuant to

Section 350(b) of the Bankruptcy Code.

       3.      The Reorganized Debtors, no later than 60 days after entry of this Final Decree,

shall: (a) pay all fees due and payable, if any, pursuant to 28 U.S.C. § 1930(a)(6) with respect to

the Chapter 11 Cases; and (b) file a final post-confirmation quarterly report for the last period

during which the Chapter 11 Cases remained open.

       4.      Notwithstanding any Bankruptcy Rule to the contrary, this Final Decree shall take

effect immediately upon its entry.

       5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Final Decree in accordance with the Motion.

       6.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Decree.



   Signed: March 16, 2020.
      Signed:

                                               ____________________________________
                                               DAVID
                                             DAVID  R.R. JONES
                                                      JONES
                                               UNITED  STATES  BANKRUPTCY JUDGE
                                             UNITED STATES BANKRUPTCY       COURT



                                                  2
